UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



MICHAEL DAVID STUNTZ,                              §
INDIVIDUALLY AND ON BEHALF OF                      §
ALL THOSE SIMILARLY SITUATED;                      §
AND DWAYNE A NEWMAN,                               §
          Plaintiffs,                              §
                                                   §
versus                                             §        CASE NO. 1:14-CV-00173-MAC
                                                   §
ASHLAND ELASTOMERS, LLC, ISP                       §
SYNTHETIC ELASTOMERS, LP, ISP                      §
SYNTHETIC ELASTOMERS, LLC,                         §
LION ELASTOMERS LLC,                               §
          Defendants.                              §



                    ORDER OVERRULING PLAINTIFFS’ OBJECTIONS
                    TO REPORT AND RECOMMENDATION DENYING
                          MOTION FOR RECONSIDERATION

         This case is assigned to the Honorable Zack Hawthorn, United States Magistrate Judge, for

pre-trial management. On December 7, 2018, Judge Hawthorn entered a report (Doc. No. 280)

recommending the Court deny “Plaintiffs’ Motion for Partial Reconsideration” (Doc. No. 181) to

reconsider and vacate two discrete factual findings within the court’s prior “Order Granting

Defendant Ashland Elastomers’s and Lion Elastomers’s Motions for Partial Summary Judgment.”

See Doc. No. 101.

         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles
v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       Plaintiffs raise three objections to Judge Hawthorn’s report. First, Plaintiffs object that

newly discovered evidence establishes that the contested factual findings, namely the elimination

of early shift relief and the relocation of the time clocks, were unilateral decisions made by

Ashland, and not based on an agreement between the Union and Ashland. Doc. No. 282, at 1.

After considering this “newly discovered evidence,” the court finds that the evidence does not

establish that conclusion. Rather, the Wage Agreement provides for the agreed upon terms

between Ashland and the Union to eliminate early shift relief and relocate the time clocks, and the

new documents illustrate follow-ups to the negotiation meetings and implementation of the Wage

Agreement’s terms. Plaintiffs’ remaining objections are largely a restatement of previously

asserted arguments.

       It is, therefore, ORDERED that Plaintiffs’ objections (Doc. No. 282) are OVERRULED,

the magistrate judge’s report and recommendation (Doc. No. 280) is ADOPTED, and Plaintiffs’

“Motion .for Partial Reconsideration” (Doc. No. 181) is DENIED.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 16th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                              2 of 2
